Heisel, J.,
delivering the opinion of the court:
This is an application by defendant for the production by plaintiff, of certain writings in his possession for examination by defendant during the pending of the action, as provided by Section 4228, Rev. Code 1915.
In making such order as we think necessary and proper in this matter, we take occasion to say, that in applications to the court under the -section of the Code mentioned, we think the better practice to be, and hereafter will require the application to show, not only, that notice had been served'upon the adverse party or his counsel of the time when the application would be made to the court, but must show also that prior demand had been made on the adverse party, or his counsel, for leave to examine the books or writings in question, within a reasonable time (stating the time) and such leave had been refused.
We think the practice as stated in Section 337 of Woolley's Delaware Practice should be followed.
And now, to wit, this twenty-seventh day of June, A. D. 1917, the aforegoing petition having been read and considered by the court, it is ordered that the plaintiff produce on the twentieth day of July, 1917, at the office of the Prothonotary of this court, at Wilmington, for the inspection and examination of the defendant, the following bills or writings:
1. The contracts mentioned on page one of the bill of particulars.
2. Bill showing items of charge on page seventeen of the bill of particulars, January 28, Í913, tin roofing for porch— $126.98.
3. Bills showing items of charge on page forty of the bill of *584particulars under date of March 28, 1913, of each of the following charges: